DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/307,191 has claims 1-11 pending.

Priority / Filing Date
Applicant’s claim for priority of parent applications No. PCT/JP2018/043897 is acknowledged. The effective filing date for this instant application is November 29, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 4 May 2021, and 18 April 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Abstract & Drawings
The abstract of the disclosure and the drawings are acceptable for examination purposes.

Notes
Claim 1 recites a device comprising a processor and a memory (i.e., hardware components per Figure 2 and texts) to execute a program for implementing processes of executing a dialogue with a user in accordance with a dialogue scenario. The claimed steps of the processes are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. The elements of claim 1 can be integrated in a practical application per step 2A - Prong 2 of the Abstract Idea analysis for solving conventional problem when dealing with advanced dialogue function without having to manually create and modify complicated dialogue scenarios (Pages 1-2 of the instant specification). Further, the elements of claim 1 are not well-understood, routine, and conventional as known in the art (i.e., acquiring surrounding situation before an actual dialogue takes place and searching the with the state diagram to dynamically determine scenario for the dialogue) per step 2B of the analysis. Thus, claims 1 and its dependent claims are directed to a statutory category of subject matters per 35 U.S.C. 101.
Claim 10 recites a method of the processes of claim 1. Thus, claim 10 is directed to statutory category of subject matters under 35 U.S.C. 101 based at least on the reasons presented above.
Claim 11 recites a non-transitory computer-readable storage medium implementing the processes of claim 1. Thus, claim 11 is directed to statutory category of subject matters under 35 U.S.C. 101 based at least on the reasons presented above.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by London (Pub. No. US 2015/0142704, published on May 21, 2015).

Regarding claims 1, 10, and 11, London clearly shows and discloses a dialogue method executed by a dialogue device that executes a dialogue with a user in accordance with a dialogue scenario; a dialogue device to execute a dialogue with a user in accordance with a dialogue scenario, the dialogue device comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs processes of the method; and a non-transitory computer-readable storage medium storing a dialogue program for causing a computer to execute a dialogue in accordance with a dialogue scenario, the dialogue program causing the computer to execute the method (Abstract and Figure 1), comprising:

(a) acquiring a plurality of processing states in dialogue and relation information indicating a relation between the plurality of processing states, and constructing, on a basis of the plurality of processing states and the relation information, a diagram describing an entirety of a designed dialogue function (The store template includes a set of states for an inquiry and a method to check an item from an inventory stored in the business-specific data repository. The restaurant template includes a set of states for an order placement and a method to order a menu item from a menu stored in the business-specific data repository, [0009]. The KTG is built based on an underlying restaurant template that the restaurant pre-programs and completes before AVIA will work. For instance, the restaurant will fill in/pre-program its property fields for menu items and prices in the menu and price slots of the template (not shown) that may also be stored and accessed in its business knowledge fact database, [0161]. FIG. 8. shows a schematic representation of the mapped relationship between a knowledge tree graph (KTG) and its underlying structured KTG template, [0251]-[0273]); and
 (b) searching, on a basis of information dynamically acquired before an actual dialogue from a surrounding situation in using the dialogue device, the diagram describing the entirety of the designed dialogue function for one or more processing states that appear in the actual dialogue, among the plurality of processing states in the diagram describing the entirety of the designed dialogue function, and dynamically determining the dialogue scenario including the processing states obtained by the search (dialog manager represents context and meaning in the form of a (fully or partially) instantiated Knowledge Tree Graph (KTG) or set of KTG's. Both the context of previous interactions with the caller as well as the context of the current interaction can be represented. For example, a caller could be a steady customer of a pizza restaurant. When the customer calls in a new order, after the application identifies the customer, it retrieves the stored KTG's from that customer's earlier interactions with the pizza shop, and calculates that this particular customer orders pepperoni 75% of the time, mushrooms 10% of the time, and something else 15% of the time. Based on this history, the application would ask the customer, "Do you want pepperoni today?" When the customer says "yes", the dialog manager will fill in one "topping" slot in the current KTG with the value "pepperoni". The next time this caller calls, the probability that they want to order pepperoni will be even higher because the KTG is storing the history of the interaction with each customer, [0093]).  
Regarding claim 2, London further discloses the diagram describing the entirety of the designed dialogue function includes one of a state chart, a behavior tree, an activity diagram, a sequence diagram, an XML diagram, and a graph (The KTG is built based on an underlying restaurant template that the restaurant pre-programs and completes before AVIA will work. For instance, the restaurant will fill in/pre-program its property fields for menu items and prices in the menu and price slots of the template (not shown) that may also be stored and accessed in its business knowledge fact database, [0161]).
Regarding claim 3, London further discloses the relation information includes transition information indicating one or more transitions between the plurality of processing states and order information indicating an appearance order of each of the plurality of 26664836US01D processing states, and process (a) constructs the diagram describing the entirety of the designed dialogue function, on a basis of the transition information and the order information (the edges are time-stamped at the time of creation to support tracing back the dialog history. As AVIA learns new information during the conversation, new nodes may be created dynamically during the conversation, added, and placed in the KTG based on its relationship in the organizational structure to other nodes. Data property fields/slots may be filled or updated. The edges to the databases do not contain timestamps because data is accessed and stored when needed during the dialog. However, databases typically track the timestamp of when data is queried or persisted. AVIA can obtain this metadata from the database if needed., [0166]).  
Regarding claim 4, London then discloses the relation information includes a template describing a predetermined dialogue function, and process (a) constructs the diagram describing the entirety of the designed dialogue function, on a basis of the template (FIG. 8. shows a schematic representation of the mapped relationship between a knowledge tree graph (KTG) and its underlying structured KTG template, [0251]-[0273]).
Regarding claim 5, London further discloses a template storage to previously store the template (a knowledge-tree graph template may be chosen from the group consisting of a goods template, a services template or a combined template. The goods template further includes a store template. The services template further includes a restaurant template, a medical template, a legal template, and an office template, [0009]).  
Regarding claim 6, London further discloses the information dynamically acquired before the actual dialogue includes one or more of user operation information provided through a user interface, information provided from an application, information provided through a network, and information provided from a database (dialog manager represents context and meaning in the form of a (fully or partially) instantiated Knowledge Tree Graph (KTG) or set of KTG's. Both the context of previous interactions with the caller as well as the context of the current interaction can be represented. For example, a caller could be a steady customer of a pizza restaurant. When the customer calls in a new order, after the application identifies the customer, it retrieves the stored KTG's from that customer's earlier interactions with the pizza shop, and calculates that this particular customer orders pepperoni 75% of the time, mushrooms 10% of the time, and something else 15% of the time, [0093]).  
Regarding claim 7, London further discloses the information dynamically acquired before the actual dialogue includes a search condition that is a condition that needs to be satisfied by the processing states included in the dialogue scenario (the CME may be further configured to perform historical context analysis to calculate if other callers are calling with regard to a specific reason by analyzing a plurality of knowledge-tree graph instantiations in the CRM data repository, across a plurality of callers, for a defined period of time. If a predetermined threshold is reached, it may increase a weight, associated with a node corresponding to that specific reason, in the knowledge-tree graph instantiation, [0019]-[0020]).  
Regarding claim 8, London further discloses process (b) includes: 
executing the actual dialogue in accordance with the dialogue scenario; storing, in an operation history storage, operation history information in which the information acquired before 27664836US01D the execution of the actual dialogue and an operation history in the dialogue scenario used in the actual dialogue are associated with each other (The third type of contextually based interpretation goes beyond the immediate linguistic and physical context to look at the historical context of other interactions, either with the same user, or with other users. This is done in step 457. For instance, if the call is to a pizzeria for carry-out, AVIA will look in its database of previous KTG's for this application and this caller to see what the caller has ordered in the past, what toppings they have previously requested on their pizza, and other details to improve the intelligence in the conversation, [0214]); and 
searching the diagram describing the entirety of the dialogue function for the processing states that appear in the actual dialogue, on a basis of the operation history information stored in the operation history storage, and dynamically determining the dialogue scenario including the processing states obtained by the search (dialog manager represents context and meaning in the form of a (fully or partially) instantiated Knowledge Tree Graph (KTG) or set of KTG's. Both the context of previous interactions with the caller as well as the context of the current interaction can be represented. For example, a caller could be a steady customer of a pizza restaurant. When the customer calls in a new order, after the application identifies the customer, it retrieves the stored KTG's from that customer's earlier interactions with the pizza shop, and calculates that this particular customer orders pepperoni 75% of the time, mushrooms 10% of the time, and something else 15% of the time, [0093]).  
Regarding claim 9, London further discloses a storage to store the diagram describing the entirety of the designed dialogue function constructed in process (a), wherein process (b) dynamically determines the dialogue scenario from the diagram describing the entirety of the designed dialogue function stored in the storage ("Knowledge Tree Graphs (KTGs)," also known as "knowledge-trees" for short, are dynamic flexible data structures stored in a tangible computer-readable memory that maintains relationships between concepts and information so as to enable context and meaning to be maintained over time, by means of instantiated (filled) and uninstantiated (unfilled) slots. They may represent ontological concepts in the domain, actions and information about the caller during the caller session, and meanings and contexts of a session or a plurality of sessions, [0058]).  

Relevant Prior Art
The following references are deemed to be relevant to the claims:
Beaumont et al. (Pub. No. US 2020/0004878) teaches m for automatically generating a dialogue graph is executed on a computing device and includes receiving a plurality of conversation data. A plurality of utterance pairs from the plurality of conversation data may be clustered into a plurality of utterance pair clusters. A dialogue graph may be generated with a plurality of nodes representative of the plurality of utterance pair clusters.
Howell et al. (Pat. No. US 7,983,247) teaches collecting and communicating contextual information relating to a VoIP conversation. Structured hierarchies are utilized for efficient communications of various amounts and types of contextual information relating to a VoIP conversation. Information identifying at least one structured hierarchy, which will be used to carry the contextual information, is transmitted during establishment of a conversation between two VoIP enhanced devices.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   August 13, 2022